NUMBER 13-13-00389-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JOSEPH COUCH,                                                                    Appellant,

                                               v.

THE STATE OF TEXAS,                                                               Appellee.


                     On appeal from the County Court at Law
                           of Aransas County, Texas.


                    ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

         This cause is before the Court on appellant's motion for extension of time to file the

brief.    Appellant’s brief is due to be filed on September 12, 2013.            Appellant is

requesting until December 11, 2013, to file the appellate brief in this cause.

         The Court, having fully examined and considered appellant's motion for extension
of time to file the brief, is of the opinion that, in the interest of justice, appellant's motion for

extension of time to file the brief should be granted with order.

       The Court GRANTS IN PART and DENIES IN PART appellant's first motion for

extension of time. This motion is GRANTED insofar as the Court will extend appellant's

deadline to file his brief until November 12, 2013. This motion is DENIED insofar as the

Court will not allow an extension until December 11, 2013. Further motions for extension

of time will not be favorably entertained by the Court.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Terry G. Collins by certified mail, return receipt requested.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of October, 2013.




                                                 2